Case 2:19-cv-00569-JPH-MJD Document 65 Filed 08/07/20 Page 1 of 8 PageID #: 433




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION


 RYAN PATRICK RUCKER,                                     )
                                                          )
                               Plaintiff,                 )
                                                          )
                          v.                              )     No. 2:19-cv-00569-JPH-MJD
                                                          )
 WEXFORD MED. SERV., et al.                               )
                                                          )
                               Defendants.                )




                      ORDER SETTING PRETRIAL SCHEDULE
               AND DISCUSSING DISCOVERY IN PRISONER LITIGATION


        This Order sets the schedule for how this action shall proceed. Part I sets forth the pretrial

 deadlines. Part II discusses various aspects of discovery. Facilitating the discovery process can

 be difficult, and this Order is issued in an effort to help explain and streamline the process for the

 parties. The parties should carefully read this Order.

                                                    I.
                                            Pretrial Schedule

        This action shall proceed in accordance with the following schedule:

        A. Initial Disclosures: On or before September 8, 2020

            The following disclosures must be given to the opposing party, not filed with the Court.

            Plaintiff shall provide the following to Defendant(s):

                •   Witnesses: The names of the persons with knowledge of the relevant incidents

                    whom Plaintiff may use to support his claims, along with a short description of

                    what each person knows.
Case 2:19-cv-00569-JPH-MJD Document 65 Filed 08/07/20 Page 2 of 8 PageID #: 434




            •   Documents: Copies of documents Plaintiff possesses which Plaintiff may use

                to support his claims.

            •   Damages: A statement of the injuries Plaintiff suffered and the relief Plaintiff

                seeks.

         Defendant(s) shall provide the following to Plaintiff:

            •   Witnesses: The names and working addresses of the persons with knowledge

                of the relevant incidents whom Defendant(s) may use to support their defense,

                along with a short description of what each person knows.

            •   Medical Records: Plaintiff's relevant medical records, including any healthcare

                requests.

            •   Grievances:     All grievances filed by Plaintiff related to his allegations,

                including the responses to those grievances.

            •   Documents: All documents, whether paper or electronically stored, related to

                Plaintiff's allegations, including, but not limited to, incident reports,

                investigation reports, and requests for interviews.

            •   Written Communications: All written and electronic communications related

                to Plaintiff's allegations, including, but not limited to, emails to or from

                Defendant(s).

            •   Video Evidence: Any photographic, audio, or video recordings related to

                Plaintiff's allegations.

            •   The parties are under a continuing obligation to supplement or correct the

                ordered disclosures as well as any discovery responses. Fed. R. Civ. P. 26(c).
Case 2:19-cv-00569-JPH-MJD Document 65 Filed 08/07/20 Page 3 of 8 PageID #: 435




                   This means the parties must update the information they have provided as

                   additional information becomes available.

       B. Amend Pleadings: On or before September 22, 2020

          Any party who wants to amend its Complaint, Answer, or other pleading must file the

          amended pleading by the above deadline. This includes adding new parties to the suit.

          After this deadline, a party seeking to amend a pleading must file a motion for leave to

          amend with the proposed amended pleading attached. If Plaintiff seeks to amend his or

          her Complaint, the proposed Amended Complaint must contain all claims against all

          Defendants and stand complete on its own. The proposed Amended Complaint, if

          accepted, will replace the prior Complaint in its entirety. The motion for leave to file

          an Amended Complaint must explain how the Amended Complaint differs from the

          most recently filed Complaint and explain why it was not amended within the above

          deadline.

       C. Settlement Demand: On or before September 22, 2020

          Plaintiff shall serve on Defendant(s) a settlement demand, explaining on what terms or

          amount of money Plaintiff would agree to resolve this case without further litigation.

          Defendant(s) must respond in writing within 21 days of the receipt of the demand.

          Neither Plaintiff's demand nor the response by Defendant(s) shall be filed with the

          Court.

       D. Expert Witnesses: On or before January 8, 2021

          Each party must tell the other parties if they intend to use any testimony by expert

          witnesses. At that time, if a party intends to use an expert, they must give the other

          party(ies) either a signed report from the expert that presents all the witness' opinions
Case 2:19-cv-00569-JPH-MJD Document 65 Filed 08/07/20 Page 4 of 8 PageID #: 436




            and all the other information required by Federal Rule of Civil Procedure 26(a)(2)(B)

            for experts with regard to whom that Rule applies or a disclosure identifying the subject

            matter on which that witness is expected to provide expert testimony and a summary

            of the facts and opinions to which the witness is expected to testify, as required by

            Rule(26)(a)(2)(C). The other party must file a report by any rebuttal expert within 30

            days.

        E. Discovery:

            If parties need additional evidence from each other, or from third-parties, companies,

            or entities, they may use the methods described in Federal Rules of Civil Procedure 26-

            37 and 45 to obtain it. These methods are called "discovery" methods. All discovery

            requests must be served on the responding party (but NOT filed with the Court) no later

            than March 1, 2021. All Discovery must be completed by April 2, 2021.

        F. Motions for Summary Judgment: On or before April 30, 2021

            Any party who believes that there is no genuine issue as to any material fact and that it

            is entitled to judgment as a matter of law, and thus the case does not need to go to trial,

            must file its motion under Federal Rule of Civil Procedure 56 and Local Rule 56-1.

        G. Trial Date: Not currently scheduled

            If the case is not resolved by settlement, motion, or other ruling, the Court will set a

            trial date.

                                                II.
                                             Discovery

        This case is entering the discovery phase, which means each party should be seeking

 admissible evidence to support the party's claims or defenses and preparing its case for trial. The
Case 2:19-cv-00569-JPH-MJD Document 65 Filed 08/07/20 Page 5 of 8 PageID #: 437




 parties should consider the following guidance and requirements before proceeding with discovery

 in this action.

           Extensions of Time: Any request for an extension of time must be filed at least three full

 business days prior to the deadline absent extraordinary circumstances, or summary denial may

 result.

           Discovery Generally: Federal Rules of Civil Procedure 26 through 37 govern discovery

 generally. Federal Rule of Civil Procedure 45 governs discovery from nonparties. Plaintiff's

 incarceration may make discovery difficult in some respects, but written discovery can be

 conducted with relative ease in many cases. Written discovery to Defendant(s) includes requests

 for the production of documents (Fed. R. Civ. P. 34), interrogatories (written questions) (Fed. R.

 Civ. P. 33), and requests for admission (Fed. R. Civ. P. 36). In general, the Federal Rules give 30

 days for a party to respond to discovery requests. Discovery requests and responses are not filed

 with the Court, unless in support of or in opposition to a motion, or as otherwise directed by the

 Court.

           Depositions: Defendant(s)' oral depositions are limited to the deposition of Plaintiff,

 subject to a motion by the defendants to take additional depositions. Leave of Court is required to

 depose an incarcerated individual. Fed. R. Civ. P. 30(a)(2)(B). If Defendants seek to take

 additional depositions, they must arrange for Plaintiff to participate in the deposition by phone or

 video, or to arrange for the plaintiff to participate through written questions under Federal Rule of

 Civil Procedure 30(c)(3). Plaintiff is not entitled to a free transcript of his deposition. However,

 Defendants must attach Plaintiff's entire deposition transcript to a summary judgment motion if

 Defendants rely on any part of Plaintiff's deposition testimony in their motion.
Case 2:19-cv-00569-JPH-MJD Document 65 Filed 08/07/20 Page 6 of 8 PageID #: 438




        Objection for Security Reasons: If Defendant(s) objects to a required initial disclosure or

 a discovery request for security reasons, Defendant must file a motion for a protective order and/or

 a motion for an in camera inspection. The motion must explain the basis of the security concern

 in as much detail as possible. Broad or conclusory statements regarding security are insufficient.

 See, e.g., Johnson v. Brown, 681 Fed. Appx. 494, 496 (7th Cir. 2017); Piggie v. McBride, 277 F.3d

 922, 925 (7th Cir. 2002). The motion is due within the deadline for responding to the discovery

 request.

        Nonparty Subpoenas: The parties are responsible for obtaining and serving their own

 subpoenas to obtain information from nonparties. Subpoenas should not be served on parties. If

 Plaintiff seeks a subpoena, Plaintiff must file a motion requesting the issuance of a subpoena.

 Plaintiff is responsible for serving the subpoena and complying with Federal Rule of Civil

 Procedure 45. See Ott v. City of Milwaukee, 682 F.3d 552, 557 (7th Cir. 2012) (noting that a

 subpoena seeking documents may be served by certified mail).

        Motions to Compel: A motion to compel cannot be filed until a party has failed to

 adequately respond to a discovery request and until the movant has in good faith conferred or

 attempted to confer with the person or party failing to make disclosure or discovery in an effort to

 obtain it without court action. Motions to compel must be filed within 30 days of receipt of the

 inadequate discovery response or deadline to respond if no response was provided. Motions to

 compel discovery must be accompanied by the relevant portions of the discovery request and the

 response. The party filing the motion must explain exactly what information he or she seeks and

 why the response was inadequate. Motions to compel must also "include a certification that the

 movant has in good faith conferred or attempted to confer with the person or party failing to make

 disclosure or discovery in an effort to obtain it without court action." Fed. R. Civ. P. 37(a)(1).
Case 2:19-cv-00569-JPH-MJD Document 65 Filed 08/07/20 Page 7 of 8 PageID #: 439




        Additional Information: Information for pro se individuals (those representing

 themselves without an attorney) may be found on the Court's website at www.insd.uscourts.gov.

        Change of Address: The pro se Plaintiff shall report any change of address within ten

 (10) days of any change. The Court must be able to communicate with the pro se Plaintiff. If

 Plaintiff fails to keep the Court informed of his or her current address, the action may be subject

 to dismissal for failure to comply with Court orders and failure to prosecute.

        SO ORDERED.



        Dated: 7 AUG 2020
Case 2:19-cv-00569-JPH-MJD Document 65 Filed 08/07/20 Page 8 of 8 PageID #: 440




 Distribution:

 RYAN PATRICK RUCKER
 189843
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Alex Maurice Beeman
 REMINGER CO. LPA (Indianapolis)
 abeeman@reminger.com

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Cameron S. Huffman
 INDIANA ATTORNEY GENERAL
 cameron.huffman@atg.in.gov

 Ronald A. Mingus
 REMINGER CO. LPA (Indianapolis)
 rmingus@reminger.com

 Archer Riddick Randall Rose
 INDIANA ATTORNEY GENERAL
 archer.rose@atg.in.gov
